Citation Nr: 1440249	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-29 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 50 percent from November 26, 2007 to August 8, 2010 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 2003 to March 2005 and from February 2012 to August 2012.  He served with the U.S. Army Reserves from January 1988 to August 2012, including periods of active duty for training from January to April 1988 and from June 1990 to October 1990.  He also had periods of inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2008, the RO granted service connection for PTSD and assigned an initial evaluation of 30 percent.  The Veteran submitted new evidence within one year of the rating decision and in January 2009, the RO granted a 50 percent evaluation from December 8, 2008.  The Veteran appealed.

In June 2013, the Board granted an initial evaluation of 50 percent and a 70 percent evaluation from August 2010 for service-connected PTSD.  The Veteran appealed the Board's assignment of a 50 percent initial evaluation for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted a Joint Motion for Remand (JMR), remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Reason for Remand: To obtain a retrospective opinion regarding the severity of the Veteran's PTSD from November 27, 2007 to August 8, 2010.

The Veteran appealed the Board's June 2013 decision to grant a 50 percent initial evaluation for his service-connected PTSD.  In this case, it would be helpful to the Board to have a VA Compensation and Pension examiner review the evidence of record to determine the severity of the Veteran's PTSD between November 26, 2007 and August 8, 2010.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Briefly, the Veteran submitted new evidence without a waiver of AOJ review in May 2014.  This evidence must be considered on remand but to the extent the evidence relates to the severity of the Veteran's PTSD subsequent to August 2010, the evidence is not relevant to the appeal currently before the Board.  However, the evidence may constitute the filing of a new claim for an increased rating for PTSD.  Therefore, on remand, the AOJ must clarify whether the Veteran intended to file a new claim for an increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Clarify whether the Veteran intended to file a new claim for an increased rating for PTSD with his May 2014 filings.

2. Send the Veteran's claims files and copies of pertinent records on Virtual VA and VBMS to a VA Compensation and Pension examiner and request a retrospective opinion regarding the severity of the Veteran's PTSD from November 26, 2007 to August 8, 2010.
After reviewing the evidence, the examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD during the period from November 26, 2007 to August 8, 2010.  To the extent possible, the examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The RO should then conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4. When the development requested has been completed, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



